United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1606
                                   ___________

Thomas J. Lindsey,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
United States Postal Service;           *     [UNPUBLISHED]
William Henderson, in his official      *
capacity as Postmaster General,         *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: November 20, 2003

                                 Filed: January 26, 2004
                                  ___________

Before LOKEN, Chief Judge, WOLLMAN, and COLLOTON, Circuit Judges.
                             ___________

PER CURIAM.

      Thomas Lindsey appeals the district court’s1 adverse grant of summary
judgment on his claims of disability and sex discrimination against his former
employer, the United States Postal Service (USPS), brought under the Rehabilitation
Act of 1973, 29 U.S.C. §§ 701 et seq. and Title VII of the Civil Rights Act of 1964,


      1
        The Honorable Susan Weber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
42 U.S.C. § 2000e et seq. Lindsey argues that the district court made improper
factual determinations on summary judgment and should have allowed his claims to
proceed to a jury. After careful review, Fenney v. Dakota, Minn. & E. R.R. Co., 327
F.3d 707, 711 (8th Cir. 2003) (standard of review), we affirm. Lindsey failed to
demonstrate that his ankle injury was a disability within the meaning of the
Rehabilitation Act, that he had a record of such disability, or that the USPS regarded
him as disabled. See, e.g., Dattoli v. Principi, 332 F.3d 505, 506-07 (8th Cir. 2003)
(finding no disability as a matter of law). Likewise, Lindsey did not establish genuine
questions of material fact regarding pretext and actual discrimination. See Brooks v.
Ameren UE, 345 F.3d 986, 988-89 (8th Cir. 2003); Sprenger v. Federal Home Loan
Bank of Des Moines, 253 F.3d 1106, 1113 (8th Cir. 2001).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-